IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re:                                        :
Amended Petition of the Tax Claim             :
Bureau of Washington County                   :
To Conduct Judicial Sale of                   :
Enumerated Properties Pursuant                :
To Sections 612 and 612.1 Of The              :
Pennsylvania Real Estate Tax Sale             :
Law                                           :
                                              :
Washington County Tax Claim                   :
Bureau. In Re: Sale of Real Estate            :
Parcel No. 500-006-00-03-0007-00              :
                                              :
               v.                             : No. 1083 C.D. 2014
                                              : Submitted: October 14, 2016
Rebecca L. Miller, an adult                   :
individual, and Carl F. Miller, Jr.,          :
                   Appellants                 :


BEFORE:        HONORABLE MARY HANNAH LEAVITT, President Judge
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE DAN PELLEGRINI, Senior Judge


OPINION BY
SENIOR JUDGE PELLEGRINI                                        FILED: November 16, 2016


               Rebecca L. Miller and Carl F. Miller, Jr. (together, Millers)1 petition, pro
se, for review of the final order of the Court of Common Pleas of Washington County
(trial court) dismissing with prejudice their Petition to Disapprove the Repository

       1
         While the property in question was owned by both Rebecca L. Miller and her brother Carl
F. Miller, Jr., only Rebecca L. Miller’s signature appears in this petition for review and she has
consistently affirmed and reaffirmed that her brother is not a party in this petition nor was he a party
in the matters below. However, because both of the Millers are co-owners to the property in
jeopardy in this matter, when appropriate, we will refer to them in the collective.
Sale and/or Vacate Judicial Sale and upholding the sale of repository property held by
the Washington County Tax Claim Bureau (Bureau) to Wil Sanders (Sanders),
trading and doing business through LotsOfRealty.com.


                                                 I.
                                                 A.
                The Millers owned real estate property located in Washington County at
542 Highland Avenue in North Charleroi, Pennsylvania (Property), for which they
failed to pay real estate taxes on from 2005 to 2012. In both 2010 and 2011, the
Bureau notified the Millers that the Property was to be exposed to an upset sale under
the Real Estate Tax Sale Law (Law).2 However, neither upset sale ever took place
because the Millers notified the Bureau that they filed for Chapter 13 bankruptcy with
the United States District Court for the Western District of Pennsylvania (District
Court) automatically staying the sale.3


                On July 19, 2012, the Property was again posted for an upset tax sale
scheduled on September 25, 2012 (2012 Upset Sale).4 Notice of the 2012 Upset Sale
was also sent to two separate P.O. Box addresses registered for the Millers after
which Carl F. Miller, Jr. returned his notice with signature but Rebecca L. Miller’s


       2
           Act of July 7, 1947, P.L. 1368, as amended, 72 P.S. §§ 5860.101–5860.803.

       3
         The District Court eventually dismissed these bankruptcy actions because the Millers did
not provide necessary documentation.

       4
         On the same day, the Washington County Recorder of Deeds signed a Washington County
Tax Claim Bureau Affidavit for Posting Premises stating that on July 19, 2012, the undersigned
authority personally appeared and posted an original Notice of Tax Sale on the Property.



                                                 2
notice was returned unsigned.          Notice was not, however, sent to the Property’s
mailing address.


               On September 20, 2012, Rebecca Miller filed her third Chapter 13
bankruptcy action with the District Court. Unlike the past two years, she did not
notify the Bureau, most likely because it was dismissed, lifting the automatic stay
placed on the 2012 Upset Sale of the Property.5 On September 25, 2012, the Property
was subjected to an upset sale. On October 25, 2012, post-2012 Upset Sale notices
were sent to the Millers’ P.O. Box addresses and thereupon returned to the Bureau
signed by both of the Millers.


               As provided for in Section 610 of the Law, 72 P.S. § 5860.610, the
Bureau then filed a Petition to Conduct Judicial Sale to the trial court for numerous
properties, including the Property.         The trial court issued an original 6 and then
amended rule to show cause why the Property should not be sold at judicial sale
(Rule), with a returnable date of June 4, 2013. On the return date, the trial court
ordered that the Property be sold at a judicial sale scheduled for June 24, 2013.


               Notice was sent to the Millers, individually, at their respective P.O. Box
addresses, but neither notice was returned with either of their signatures. The record
does not demonstrate that notice was posted on the Property itself or sent to the
Property by the Sheriff through certified mail. Moreover, on June 6, 2013, the Sheriff

      5
          The matter was closed on October 9, 2012.

      6
         The trial court issued the original Rule to Show Cause on February 13, 2013, which,
through an Amended Rule to Show Cause filed on March 11, 2013, changed the returned date.



                                                3
of Washington County recorded with the Prothonotary of Washington County a
Certification of Service or Rule certifying completion of service of the Rule, but that
certification did not list either of the Millers receiving notice of the judicial sale of the
Property.


                 On June 24, 2013, the Property was subjected to a judicial sale7 but no
bids were received and the Property was not sold. After the judicial sale, the Property
was placed in the Washington County repository.8 On July 11, 2013, the Property
was purchased by Sanders, trading and doing business through LotsOfRealty.com.
The Millers were not provided notice of this repository sale.


                                                   B.
                 On October 8, 2013, the Millers filed a Petition to Disapprove the
Repository Sale and/or Vacate Judicial Sale in which they contended that they never
received any notice of a judicial sale or repository sale of the Property.9 They further
alleged that they only became aware that the Property had been sold after Sanders
came to the Property and handed Rebecca L. Miller a paper informing her that he
purchased the Property from the Bureau on June 24, 2013, and that she was to vacate

       7
         The property at a judicial sale is sold to the highest bidder “freed and cleared of all tax and
municipal claims, mortgages, liens, charges and estates, except separately taxed ground rents.”
Section 612(a) of the Law, 72 P.S. § 5860.612(a).

       8
         Pursuant to Section 626 of the Law, 72 P.S. § 5860.626, as a result of not being sold at a
previous judicial sale, unsold property is placed in a special category termed “repository for unsold
properties.” Pursuant to Section 627 of the Law, id. at § 5860.627, the Bureau “may accept an offer
of any price for property placed in the ‘repository for unsold properties’ without court approval and
published notice of sale.”

       9
           Both Rebecca L. Miller and Carl F. Miller, Jr. signed the October 8, 2013 Petition.



                                                   4
the premises. On October 11, 2013, the trial court issued a Rule to the Millers to
provide all “necessary documentary evidence, including notices, bankruptcy papers
and receipts at the time of the hearing to support their claim for relief.” (Trial Court
Order dated October 11, 2013.) It also required them to serve all parties of interest.
On December 11, 2013, the Millers filed an Amended10 Answer to the Rule to Show
Cause.11


                On February 14, 2014, the trial court held a hearing which apparently
was not transcribed by a court reporter.12 On the same day, the trial court issued an
order stating, in pertinent part:

                [U]pon Joint Motion of Rebecca Miller, [Sanders] and the
                Washington County Tax Claim Bureau an evidentiary
                hearing is scheduled for April 22, 2014 further ordering
                Rebecca Miller to effectuate service of her pleadings on her
                brother, Carl Miller, because he was a co-owner of the
                Property and also purportedly signed the original petitions.

                Petitioner, Rebecca Miller, shall effectuate service of these
                pleadings and a copy of this Rule upon her brother, Carl F.

       10
           The Millers’ original Answer was filed on December 9, 2013. Unlike the Petition to
Disapprove, only Rebecca L. Miller provided her signature to this original Answer. It should
further be noted that in all subsequent filings by the Millers, Rebecca L. Miller was the only party to
provide a signature.

       11
            The Millers also filed a Supplement to their Amended Answer on December 12, 2013.

       12
           By Order dated July 20, 2015, upon consideration of Rebecca L. Miller’s Request for
Transcript and after review of the transcript for an April 22, 2014 hearing before the trial court, we
directed the Millers to file a Request for Transcript with the trial court. On August 4, 2015, the trial
court issued an order denying the Millers’ request and explaining that there appeared to be “no
record” of the February 14, 2014 proceedings. A review of the record indicates that the correct date
of the proceeding may have been January 31, 2014, presumably for a determination on the Rule.



                                                   5
             Miller, Jr. forthwith and shall file proof of service with the
             Prothonotary and provide all other parties with Mr. Miller’s
             correct mailing address or else suffer sanctions which may
             include dismissal of the Petition.


(Trial Court Order dated February 14, 2014.)


             On April 17, 2014, the Millers filed a “Response to the Order of Court
Dated February 14, 2014 and Request for Ruling on Petition to Disapprove
Repository Sale and/or Vacate Judicial Sale” denying that Rebecca L. Miller was
either aware of or joined the purported “Joint” Motion, and further explaining that she
did not know the whereabouts of Carl F. Miller, Jr. and that it was impossible for her
to locate or serve him. Regarding the evidentiary hearing:

             Miller states that the facts contained in the record in this
             case are clear and unambiguous, and that the record in the
             Bureau itself shows that the Bureau failed to properly serve
             actual notice of an impending sale upon all owners of the
             subject property as required by the Law. As such, and as
             previously stated and requested, this case can be decided on
             the facts contained in the record. Further, Miller states that
             she has no additional testimony to offer which would
             [affect] the outcome of this matter, and as such, she sees no
             legitimate purpose in incurring additional time and expense
             going through the motion of yet another hearing on April
             22, 2014.


(Miller’s Response to the Trial Court Order at 7.)


             On April 22, 2014, the trial court held the evidentiary hearing, which
neither of the Millers attended. At this hearing, the Bureau offered the testimony of
Onilee Gray (Gray), operations and finance manager for the Bureau, who explained


                                           6
that the Property had delinquent taxes from 2005 to 2012 and that in the two years
preceding the 2012 Upset Sale, the Millers successfully thwarted the Bureau’s
attempts to sell the Property by filing for Chapter 13 bankruptcy in federal court.
Gray stated that although the Millers did not receive service prior to the 2012 Upset
Sale, they both received and acknowledged post-2012 Upset Sale notices and did not
file any pleadings or exceptions. Gray explained that because there were no bidders
for the Property at the June 24, 2013 judicial sale, the Bureau placed the property in
repository and eventually sold it to Sanders. Gray indicated that the Millers did not
receive service for the judicial or repository tax sale because “being that you can’t
personally serve a P.O. Box, they were not served.” (N.T. 04/22/14 at 9.)


                                            C.
             On May 29, 2014, the trial court issued an Order dismissing the matter
with prejudice because the Millers failed to appear at the April 22, 2014 evidentiary
hearing and because Rebecca L. Miller did not comply with the trial court’s February
14, 2014 Order requiring her to effectuate service on or provide the current address
for Carl F. Miller, Jr. Rebecca L. Miller then filed a notice of appeal. In response to
the trial court’s order to submit a Concise Statement of Errors Complained of on
Appeal (Concise Statement), Miller submitted a Concise Statement that was roughly
nine pages in length, initially explaining that:

             [b]ecause she has been deprived of the official transcripts in
             this case, especially those transcripts of the April 22, 2014
             hearing conducted in her absence, and those (if any) of all
             other proceedings that may have taken place in her absence
             or presence, she is further constrained and prejudiced in
             preparing her 1925(b) statement . . . . Accordingly, in
             Miller’s statement, she attempts to identify as best she can
             and in general terms, the complained of errors that occurred


                                            7
             during the proceedings, as well as those she avers are
             contained in the trial court’s May 29, 2014 order.


(Miller’s Concise Statement of Errors Complained of on Appeal at 2-3.)


             Miller’s Concise Statement then asserted that the trial court erred when
issuing the order requiring her to serve or provide the whereabouts of her brother
because, as she explained on numerous occasions, such information was unknown
and undiscoverable. Miller further asserted that it was unnecessary for her to attend
the evidentiary hearing because the undisputed facts demonstrated that neither of the
Property owners received notice of the judicial and repository sale, making the
repository sale of the Property void ab initio.       Miller’s Concise Statement also
asserted that the trial court erred when issuing the June 4, 2013 Order permitting the
judicial sale of the Property based on unverified averments in violation of Rule 206.3
of the Pennsylvania Rules of Civil Procedure. She also asserted that the trial court
erred when stating that she failed to pay the appropriate filing fee because she was
not obliged to pay such a fee in response to the Bureau’s pleading.


             In its 1925(a) Opinion, the trial court found that Miller waived all issues
on appeal because her Concise Statement was not concise enough and because the
arguments were overly vague, redundant and frivolous. It then stated that even if it
were to analyze the errors raised in Miller’s Concise Statement, it did not err when
requiring her to serve or provide the address of her brother because Rule 440 of the
Pennsylvania Rules of Civil Procedure requires service on every other party which
includes Carl F. Miller, Jr., her brother. The trial court also explained that its June 4,
2013 Order was not issued pursuant to unverified averments in violation of Rule
206.3 of the Pennsylvania Rules of Civil Procedure because attached to the Petition to

                                            8
Conduct Judicial Sale was an affidavit from the Director of the Bureau attesting to its
accuracy. The trial court did not address her argument that she was entitled to the
notice of the judicial sale. Rebecca Miller then filed this appeal.13


                                                 II.
               On appeal,14 Miller reasserts each of the issues she raised in her Concise
Statement. Specifically, she contends that the trial court erred when dismissing her
Petition for failure to attend the hearing, failure to give notice to her brother and other
procedural defects, as well as the main issue in this case, and that the trial court erred
when not setting aside the repository sale of the Property because neither she nor her
brother were provided with proper notice for the judicial sale of the Property in
violation of the Law. In responding to those claims, the Bureau and Sanders do not
make any serious argument as to why the trial court properly dismissed the case for
failure to attend the evidentiary hearing or Miller’s failure to give notice to her
brother,15 nor do they challenge Miller’s contention that she was not served with


       13
          Our standard of review in a tax-sale case is limited to determining whether the trial court
abused its discretion, rendered a decision lacking supporting evidence, or clearly erred as a matter
of law. Santarelli Real Estate, Inc. v. Tax Claim Bureau of Lackawanna County, 867 A.2d 717, 721
(Pa. Cmwlth. 2005).

       14
           As a preliminary matter, we note that the issue of waiver based upon a purported violation
of Rule 1925(b) is expressly reserved to the appellate courts and not to the trial courts. See Pa.
R.A.P. 1925(b); also Commonwealth v. Donahue, 630 A.2d 1238, 1242-43 (Pa. Super. 1993). In
any event, Rebecca L. Miller did not waive all issues on appeal because, while her Concise
Statement could have been more concise, it adequately set forth the reasons why she could not
readily discern the basis for the trial court’s decision, Pa. R.A.P. 1925(b)(4)(vi), and then described
all issues complained of on appeal so as to permit meaningful appellate review. See Wyland v. West
Shore School District, 52 A.3d 572 (Pa. Cmwlth. 2012).

       15
          This may be because, even if this was a valid reason to dismiss her Petition, it would
require an additional hearing on whether Rebecca L. Miller did not know where her brother was and
(Footnote continued on next page…)

                                                  9
notice for the judicial sale. Instead, they contend that the repository sale should not
be set aside because the Millers had constructive or actual notice of the sale because
they both acknowledged the post-2012 Upset Sale notice and should have been aware
that the Property was going to be subject to judicial sale.


                Judicial sales of tax delinquent property are governed by Section 610 of
the Law, 72 P.S. § 5860.610. It provides that:

                In cases where the upset price shall not be bid at any such
                sale, the sale shall be continued, but not beyond the end of
                the calendar year, without further advertising, and the
                bureau may, at any time during or after the continuance, and
                shall, immediately at the written direction of a taxing
                district, file its petition in the court of common pleas of the
                county to sell the property under sections 612 and 612.1.[16]
                The bureau shall set forth on the petition (1) the tax claim
                upon which the property was exposed for sale, (2) that
                neither the owner, his heirs or legal representatives or any
                lien creditor, his heirs, assigns or legal representatives or
                other person interested has caused stay of sale, discharge of
                tax claim or removal from sale, (3) that the property was
                exposed to public sale and the date of such sale, (4) that
                before exposing the property to public sale the bureau fixed
                an upset price, as herein provided, and (5) that it was unable
                to obtain a bid sufficient to pay said upset price. Upon the
                presentation of such petition, accompanied with searches,
                showing the state of the record and the ownership of the
                property and all tax and municipal claims, liens, mortgages,
                ground rents, charges and estates against the same, the


(continued…)

there is “no record” of the underlying hearing that prompted the February 14, 2014 Order requiring
her to serve her brother.

       16
            Added by the Act of May 20, 1949, P.L. 1579, as amended.



                                                10
            court shall grant a rule upon all parties thus shown to be
            interested to appear and show cause why a decree
            should not be made that said property be sold, freed and
            cleared of their respective tax and municipal claims,
            liens, mortgages, charges and estates, except separately
            taxed ground rents. The rule shall be made returnable in
            not more than thirty (30) days from the date the petition was
            presented or as otherwise determined by the court.


Id. (emphasis added) (footnote added).


            We have held that under this provision, the former owner is a party of
interest that must be served. See Rivera v. Carbon County Tax Claim Bureau, 857
A.2d 208, 213-16 (Pa. Cmwlth. 2004); also Montgomery County Tax Claim Bureau
v. Mermelstein Family Trust, 836 A.2d 1010 (Pa. Cmwlth. 2003); Bell v. Berks
County Tax Claim Bureau, 832 A.2d 587 (Pa. Cmwlth. 2003). We arrived at that
conclusion because “owner” is defined by the Law as “the person in whose name the
property is last registered, if registered according to law, or, if not registered
according to law, the person whose name last appears as an owner of record on any
deed or instrument of conveyance recorded in the county office designated for
recording. . . .” Section 102 of the Law, 72 P.S. § 5860.102.


            In this case, the Millers, as the record owners of the Property, were
entitled to notice. While the Millers were provided with proper notice prior to the
2012 Upset Sale through posting of the Property and by Carl F. Miller, Jr.’s receipt of
the actual notice of the sale, Section 607(g) of the Law, 72 P.S. § 5860.607(g),
requires that the Millers be served with notice regarding the judicial sale of the
Property. The record clearly demonstrates they were not. Consequently, because
strict compliance with the notice provisions of the Law is required, which the Bureau


                                          11
did not adhere to when selling the Property, the repository sale of the Property must
be deemed void ab initio.


              Accordingly, because the Bureau failed to provide the Millers, as
“owners,” with notice of the judicial sale of the Property, we vacate the trial court’s
order and remand for further proceedings consistent with this decision.17



                                           __________________________________
                                           DAN PELLEGRINI, Senior Judge




       17
          Because of the manner in which we resolve this matter, we do not reach the remainder of
the issues raised on appeal by the Millers and we deny Rebecca L. Miller’s Motion for Extension of
Time to File Reply Brief to Appellee Tax Claim Bureau’s Brief received on October 4, 2016.


                                               12
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re:                                    :
Amended Petition of the Tax Claim         :
Bureau of Washington County               :
To Conduct Judicial Sale of               :
Enumerated Properties Pursuant            :
To Sections 612 and 612.1 Of The          :
Pennsylvania Real Estate Tax Sale         :
Law                                       :
                                          :
Washington County Tax Claim               :
Bureau. In Re: Sale of Real Estate        :
Parcel No. 500-006-00-03-0007-00          :
                                          :
             v.                           : No. 1083 C.D. 2014
                                          :
Rebecca L. Miller, an adult               :
individual, and Carl F. Miller, Jr.,      :
                   Appellants             :


                                       ORDER


             AND NOW, this 16th day of November, 2016, it is hereby ordered
that the Court of Common Pleas of Washington County’s order dated June 3, 2014,
is vacated and this matter is remanded to the trial court for further proceedings
consistent with this opinion. Rebecca L. Miller’s Motion for Extension of Time to
File Reply Brief to Appellee Tax Claim Bureau’s Brief received on October 4,
2016, is denied.


             Jurisdiction relinquished.


                                          __________________________________
                                          DAN PELLEGRINI, Senior Judge